          Case 1:20-cv-08731-ER Document 29 Filed 03/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                             Plaintiff,

             v.                                                        ORDER

CITY OF NEW YORK, CAPTAIN LOPEZ, CO                              20 Civ. 8731 (ER)
POTTER, NIC WARDEN COLLINS, CO
JOHN DOE, CO JOHN DOE, NIC CAPTAIN
MCLAIN,

                             Defendants.



RAMOS, D.J.

        On October 15, 2020, Gabino Genao brought this action, pro se, pursuant to 42 U.S.C. §

1983, alleging that the City of New York (the “City”) and several correction officers, including

two John Does, violated his constitutional rights. Doc. 1. On October 22, 2020, the Court issued

an order, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), directing the City to identify

the John Does (the “Valentin Order”) and directing Plaintiff to amend the complaint to name the

John Does once identified. Doc. 6 at 3. On December 21, 2020, the City identified the John

Does as correction officers Jamell Moore and Justin Andrews and provided their shield numbers.

Doc. 14. On December 30, 2020, the City requested a stay pending the Department of

Correction’s investigation into the incident underlying the complaint. Doc. 15. The Court

directed Plaintiff to respond to the City’s stay request by January 15, 2021. Doc. 16. On January

12, 2021, the Court granted Plaintiff ‘s request for an extension of the time to respond to the

City’s request for a stay until January 29, 2021. Doc. 18.

       On January 13, 2021, Plaintiff informed the Court that he had not yet received the City’s
          Case 1:20-cv-08731-ER Document 29 Filed 03/02/21 Page 2 of 3




letter identifying Moore and Andrews, and filed an amended complaint listing Moore and

Andrews by their last names only. Docs. 19, 20. On January 14, 2021, the Court extended

Plaintiff’s deadline to amend the complaint until February 15, 2021, and sent Plaintiff a copy of

the City’s response to the Valentin Order. Doc. 21. On January 20, 2021, Plaintiff requested

discovery on the outcome of the Department of Investigation (“DOI”) investigation into the

underlying incident. Doc. 22. On February 3, 2021, Plaintiff requested an extension of time to

amend the complaint because he was unsure that the Court had received his amended complaint

listing Moore and Andrews as defendants, and believed that the City failed to identify an

additional John Doe. Doc. 25.

       On February 4, 2021, the Court issued an order granting the City’s request for a stay until

February 18, 2021 (“February Order”). Doc. 26. The Court also extended the deadline for

Plaintiff to file his second amended complaint naming Moore and Andrews as defendants using

their full names and shield numbers by March 18, 2021, and denied Plaintiff’s request for

discovery on the outcome of the DOI investigation. Id. On February 28, 2021, Plaintiff

requested video footage of the underlying incident in this case. Doc. 27. On March 1, 2021,

Plaintiff requested a conference to discuss the status of the complaint and summonses. Doc. 28.

       Because the February Order was not sent to Plaintiff in error, the Court extends the

deadline for Plaintiff to amend the complaint until April 15, 2021. Plaintiff is advised that in his

second amended complaint, he must list Moore and Andrews as defendants using their full

names and shield numbers as provided by the City. Plaintiff is further advised that because his

original complaint only named two John Does, and because the City has identified those John

Does, the City has fully complied with the Valentin Order.

       Plaintiff’s further requests for discovery regarding the DOI investigation and video



                                                 2
          Case 1:20-cv-08731-ER Document 29 Filed 03/02/21 Page 3 of 3




footage of the incident are denied at this time. Plaintiff is advised to direct his discovery requests

to Defendants in accordance with Rules 26(b)(1) and 34 of the Federal Rules of Civil Procedure.

       The Clerk is respectfully directed to lift the stay and mail a copy of this Order and the

February Order, Doc. 26, to Plaintiff:

       Gabino Genao, NYSID No. 04570951M, B&C No. 1131700734, Manhattan Detention

Center, 125 White Street, New York, New York 10013.

       It is SO ORDERED.

Dated: March 2, 2021
       New York, New York

                                                            _______________________
                                                              Edgardo Ramos, U.S.D.J.




                                                  3
